Citation Nr: 0822344	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-35 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION


The veteran had active service from August 1943 to February 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 Rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran filed his original claim of service connection 
for bilateral hearing loss in September 2005.  The claim form 
does not indicate that he was then receiving treatment for 
his hearing loss at the Kansas City VA medical center (VAMC).  
The Board observes that the veteran indicated in his February 
2006 Notice of Disagreement that he has current hearing 
treatment records at the Kansas City VAMC.  However, these 
records are not associated with the claims folder, nor is 
there any indication in the claims folder that the records 
from the Kansas City VAMC were requested.  The Board notes 
that VA has a duty to obtain all outstanding identified VA 
treatment records as such records are constructively in the 
possession of VA adjudicators during the consideration of a 
claim, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the Board finds that the veteran's appeal must be remanded to 
obtain these treatment records.

Accordingly, the case is REMANDED for the following actions:

1.	Obtain any VA treatment records from 
the Kansas City VAMC for the period 
from September 2005 to the present.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until it is 
determined that the records sought do 
not exist or that further efforts to 
obtain these records would be futile.

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




